The following opinion was filed January 7, 1930:
Stevens, J.
The case presents issues of fact for the jury upon evidence that sustained the findings made by the jury.
The case differs from Marhofke v. Brucken, 191 Wis. 442, 211 N. W. 303, on which the plaintiff relies. In that case the findings of the jury were so conflicting as to render the verdict valueless. It found both ways on the question of negligence of the respective parties. The verdict could therefore “be given no weight whatever.” Marhofke v. Brucken, 191 Wis. 442, 445, 211 N. W. 303. In this case the findings are not conflicting, but entirely consistent with each other.
The judgment appealed from is reversed, and the cause remanded with directions to enter judgment dismissing the plaintiff’s complaint and defendant’s counterclaim.
Appellant’s brief does not comply with the rule requiring a synopsis or brief résumé of the argument with reference to the pages of the brief where the same may be found. No costs will be taxed for printing this brief.
By the Court, — So ordered.
A motion for a rehearing was denied, without costs, on March 4, 1930.